department of the treasury internal_revenue_service washington d c date cc ebeo br wta-n-118585-98 uilc number release date internal_revenue_service national_office field_service_advice memorandum for district_director midwest district attn kay maassen from technical assistant health care and e o office of associate chief_counsel employee_benefits and exempt_organizations subject telephone cooperative refund claims this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend none issues whether a telephone cooperative’s receipts from the national exchange carrier association neca and payments for billing or collection services are member-source income nonmember-source income or excluded income under sec_501 and b whether a telephone cooperative’s receipts from neca and payments for billing and collection are member or nonmember source income for purposes of computing the net margin attributable to members under sec_4251 wta-n-118585-98 conclusions a telephone cooperative’s receipts from the neca and payments received for billing and collection services are excluded from computing the recent member income test under sec_501 a telephone cooperative’s receipts from neca and payments for billing and collection are member source income for purposes of computing the credit or refund under sec_4251 facts when members of a telephone cooperative converse with other callers on interstate or intrastate long distance telephone calls they use the facilities of the cooperative one or more interexchange carriers ics and another local exchange carrier lec long distance charges paid_by end users are divided among ics and lecs the cooperative submits monthly billings to the ics and the national exchange carrier association neca neca divides the monthly interstate toll revenues among lec’s including the cooperative and ics neca nets the amounts due to and from carriers and issues a bill or check to each carrier telephone cooperatives are allowed to file a refund claim for the communications tax based on the profits generated by the cooperative the question arises whether for purposes of computing net margins attributable to providing telephone services to members the neca payments and payments for billing and collection services member-source income nonmember-source income or excluded income law and analysis sec_501 sec_501 provides in part that an organization described in sec_501 shall be exempt from taxation sec_501 describes mutual_or_cooperative_telephone_companies but only if percent or more of their income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses sec_501 b i provides that in the case of a mutual or cooperative telephone company section c a shall be applied without taking into account any income received or accrued from a nonmember telephone company for the performance of communication services which involve members of the mutual or cooperative telephone company in other words sec_501 provides that wta-n-118585-98 income received from a nonmember telephone company for performance of communication services involving members of the cooperative is not taken into account in computing the percent member income test of sec_501 sec_501 was enacted in to change the result in revrul_74_363 1974_2_cb_170 revrul_74_363 held that amounts due a telephone cooperative for services rendered to a nonmember long-distance telephone company must be treated as nonmember income for purposes of the percent test the senate committee report explained that the sole effect of sec_501 is to exclude from the member-income computation any amounts which under revrul_74_362 would be considered as paid for performance by the telephone cooperative of telephone call-connection service for non-members s rep no 95th cong 2d sess c b see also h_rep_no 95th cong 1st sess sec_1_501_c_12_-1 further excludes from the percent member- income test credits under long distance interconnection agreements with other telephone_companies for the performance of communications_services involving the completion of long distance calls to from or between the cooperative's members whether or not the credits may be offset in whole or in part by amounts due the other companies under the interconnection agreements subchapter_t sections of the code sets forth the rules concerning the taxation of organizations operating_on_a_cooperative_basis sec_1381 specifically excluded corporations engaged in furnishing electric energy providing telephone service to persons in rural areas from the provisions of subchapter_t congress enacted subchapter_t as part of the revenue act of 1962_3_cb_111 the underlying committee reports state that presently taxable organizations engaged in furnishing electric energy or providing telephone service to persons in rural areas do not come within the provisions of subchapter_t and will continue to be treated the same as under present law see h_r rep no 87th cong 2d sess 1962_3_cb_405 and s rep no 87th cong 2d sess 1962_3_cb_707 in 31_tc_674 the tax_court set forth the requirements for a patronage_dividend first the allocation must have been made pursuant to a preexisting legal_obligation second the allocation must have been made out of profits or income realized from transactions with the particular patron for whose benefit the allocations were made and not out of profits or income realized from transactions with other persons or organizations which were wta-n-118585-98 not entitled to participate in such allocations and third the allocations must have been made equitable 108_tc_498 acq in result 1998_18_irb_4 involved a rural telephone cooperative in addition to local_telephone_service it provided its members with long-distance service through connection with ics golden belt sent a single monthly telephone bill to each member that included charges for both local and long-distance calls upon collection of these charges golden belt remitted to the ics an appropriate portion of the amount for the long-distance calls and retained the remainder as compensation_for providing billing and collection services at issue in golden belt was whether income received by the cooperative for billing and collection services performed on behalf of ics qualifies as income received for the performance of communication services based on our reading of the legislative_history of sec_501 the service contended that amounts received by a rural telephone cooperative for billing and collection services constituted nonmember income for purposes of the percent income test we concluded that communication services under sec_501 is intended to apply only to amounts received for call-completion services billing and collection services which could be performed by any entity and is not unique to telephone_companies are more like accounting services ie financial and administrative and not call-completion services the tax_court disagreed relying heavily on the fact that in the federal communications commission’s fcc reversal of its previous position that billing and collection services are not inherently a communications service under the communications act of the court accordingly held that billing and collection services are properly considered a communication service while our office disagreed with the tax court's reasoning we issued an acquiescence in result accordingly income received from ics for billing and collection services constitutes income from communication services and is excluded in determining whether a rural telephone cooperative satisfies the percent member income test of sec_501 in summarizing the golden belt opinion your office’s memorandum stated that this income was from ‘communications services’ and was therefore member source income this is incorrect your memorandum notes that tam states that the income from communication services was patronage-sourced income however the determination that an amount of income is patronage-sourced for the computation of a cooperative’s patronage_dividend whether under subchapter_t or under the common_law principles applicable to telephone cooperatives does not control whether that same amount is collected from members for purposes of the percent member income test of sec_501 an item_of_income may be non-member income and yet still be patronage- wta-n-118585-98 sourced income in addition to concluding that the billing and collection income of the cooperative was patronage sourced your memorandum also notes that short-term interest_income needed by the cooperative for its operations was patronage-sourced this interest_income is not an amount collected from members for purposes of the percent member income test of sec_501 net margins attributable to members revrul_68_206 considered the circumstances under which a credit or refund of the communications excise_tax paid under code sec_4251 is allowable to a cooperative when excess revenues are credited to the members’ capital accounts the tax_credit is limited to the excess revenue attributable to amounts paid_by the members for communication services and excludes amounts attributable to noncommunication activities credit or refund of the tax paid on the overassessment may be allowed to the telephone company provided it pays the amount of the tax to the members from whom the tax was collected or obtains the consent of the members to the allowance of the credit or refund the revenue_ruling applies the principles utilized in allocating earnings for the determination of a patronage_dividend in determining how to allocate earnings for purposes of determining the overpayment of the communications excise_tax and the amount to be refunded or credited insofar as such income is patronage sourced it is an amount allocable to member-sources for purposes of the revenue rulings we have coordinated consideration of your request with the office of assistant chief_counsel passthroughs and special industries who concur with our analysis if for instance sec_1388 defines patronage_dividend for purposes of subchapter_t in part as an amount_paid to a patron on the basis of the quantity or value of business doe with or for such patron emphasis added while subchapter_t does not apply to telephone cooperatives sec_1381 tam cited in your memorandum is consistent with it revrul_70_13 1970_1_cb_272 amplified this holding to include a situation where a cooperative is obligated by its bylaws to credit individual capital accounts of patrons with a proportionate part of any amount received during the year in excess of operating costs and expenses the ruling held that the credits to the individual capital accounts include tax paid on amounts paid_by patrons in excess of operating costs and expenses and to the extent of such tax constitute repayments of the communications tax wta-n-118585-98 if you have any further questions please contact of this office at case development hazards and other considerations none by elizabeth purcell technical assistant
